IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 99-50966



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

                                versus

ROBERTO NOEL SOLIS,
                                            Defendant-Appellant.




          Appeal from the United States District Court
                For the Western District of Texas
                         (W-97-CR-35-10)

                          December 7, 2000

Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The district court committed no reversible error in its

handling of Brady and Jenks material.    The conviction is affirmed.

     The government properly concedes error in the sentence imposed

for the conviction of violating 21 U.S.C. 841(b).     See Apprendi v.

New Jersey, 120 S. Ct. 2348; United States v. Meshack, 225 F.3d 556,

575 (5th Cir. 2000); and United States v. Doggett, 230 F.3d 160,

164-65 (5th Cir. 2000).     The sentence is vacated and the case is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
remanded to enable the district court to fashion a new sentence

within the boundaries set by 21 U.S.C. § 841(b)(1)(D).

     Judgment AFFIRMED.   Sentence VACATED and case REMANDED.




                                 2